Citation Nr: 0912543	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-38 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant was a member of the Army Reserves from May 31, 
2000 to August 15, 2003; she served an initial period of 
active duty for training (ACTDUTRA) from November 2000 to 
April 2001.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appellant's claim of entitlement to service connection 
for a lumbar spine disorder was originally denied in a 
September 2002 rating decision.  After the appellant 
submitted additional evidence, the denial was confirmed and 
continued in a June 2003 rating decision.  The appellant was 
notified of that denial the same month and did not appeal.  
The June 2003 rating decision, therefore, represents the last 
final action on the merits of the service connection claim 
for a lumbar spine disorder.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The June 2003 rating decision also represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The issues of service connection for a lumbar spine disorder 
and a right ankle disorder are addressed in the REMAND 
portion of the decision below and they are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for service 
connection for a lumbar spine disorder in a rating decision 
issued in June 2003; notice was given to the appellant that 
same month, however she did not appeal that denial.

2.  The evidence received since the June 2003 rating 
decision, when presumed credible and when considered with 
previous evidence, relates to an unestablished fact necessary 
to substantiate the claim and, when considered together with 
the previous evidence of record, raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed June 2003 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the June 2003 rating 
decision is new and material, and consequently does serve to 
reopen the appellant's claim of entitlement to service 
connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate her claims and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d). 

In this case, the Board is granting the appellant's attempt 
to reopen her claim for service connection for a lumbar spine 
disorder; the Board is granting in full the benefit 
(reopening of the claim) sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist in 
relation to reopening of the low back service connection 
claim, such error was harmless and will not be further 
discussed.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The issue for resolution before the Board is whether or not 
new and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for a 
lumbar spine disorder.  After a thorough review of the 
evidence of record, the Board finds that that new and 
material evidence has been received to reopen this claim.  
Therefore, that claim is reopened and the appellant is 
entitled to have that claim considered de novo.  The case is 
being remanded to the RO for said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The June 2003 rating decision is 
final.  38 C.F.R. § 20.1103.  While the appellant was 
notified of the denial in June 2003, she did not submit a 
Notice of Disagreement (NOD) within the time period allowed.  
Thus, the lumbar spine service connection claim may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a); Glynn v. Brown, 
6 Vet. App. 523 (1994).

Current regulation requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material."  The regulation specifically 
defines material evidence as evidence, that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Whether new and material evidence is submitted is a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened, and the Board does not have 
jurisdiction to proceed further.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996). 

As previously noted, the appellant's claim of entitlement to 
service connection for a lumbar spine disorder was originally 
denied in a September 2002 rating decision; after additional 
evidence was submitted, the denial was confirmed and 
continued in a June 2003 rating decision.  The appellant was 
notified of that denial the same month and did not appeal.  
The June 2003 rating decision, therefore, represents the last 
final action on the merits of the service connection claim 
for a lumbar spine disorder.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The June 2003 rating decision also represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The evidence considered by the RO in reaching its June 2003 
decision included the appellant's service medical records; a 
VA Form 21-526 submitted in April 2002; private medical 
treatment records dated in 2001 and 2002; VA hospital 
treatment reports dated in April 2001, and December 2002; VA 
medical treatment reports dated between 2001 and 2003; a 
private physician statement dated in May 2002; the reports 
from VA medical examinations conducted in June 2002, and May 
2003; and various statements submitted by the appellant.  

The evidence added to the claims file after the June 2003 
rating decision denial includes the February 2007 claim to 
reopen; the appellant's service personnel records, including 
her DD Form 214; an additional service medical record dated 
in January 2001; the reports of VA medical treatment rendered 
between 2001 and 2007; the report of a VA psychiatric 
examination conducted in June 2005; and various written 
statements submitted by the appellant.

The appellant's claim was denied in June 2003 because the 
evidence of record did not show any relationship between 
service and the current lumbar spine pathology.  The service 
medical record dated in January 2001 indicates that the 
appellant sought medical treatment after she fell off of a 
chair.  The VA medical treatment records indicate that the 
appellant was treated for complaints of chronic low back pain 
in April 2003; the clinical assessment was that the appellant 
had myofascial pain syndrome.  A January 2006 Chronic Pain 
Program Psychologist note indicates that the appellant 
reported injury to her back in January 2001, when she fell 
off of a chair.  The diagnostic impression of the 
psychologist was that the appellant was a patient with 
psychiatric or emotional symptoms prior to her pain condition 
and that the appellant was a patient with psychiatric or 
emotional issues associated with the perception of pain and 
loss of functionality.  (The appellant is service-connected 
for major depression.)  A Chronic Pain Clinic Consultation 
note, dated in January 2006, states that the appellant had 
completed eight sessions of physical therapy without any 
improvement of her back or neck pain.  The note further 
states that the appellant had recently started taking an 
antidepressant which improved her symptoms markedly.  A note 
dated in the next month stated that nociceptive pain had been 
identified in the appellant's cervical and low back area.

The Board finds that the evidence added to the record after 
June 2003 has direct bearing on the issue of service 
connection for a lumbar spine disorder and therefore, is 
material.  This evidence also addresses and contradicts the 
reasoning offered in support of the June 2003 rating 
decision.  The new evidence, namely the January 2001 service 
medical record which indicates that the appellant fell off of 
a chair while in service, and the VA medical treatment 
records that indicate that there is a link between a service-
connected disability and the current lumbar spine condition, 
when viewed with the evidence previously of record, are of 
significance because they relate to unestablished facts 
necessary to substantiate the claim.  That is, the evidence 
shows an injury in-service that could provide the nexus for 
direct service connection, as well as an etiologic link 
demonstrating a possible nexus for secondary service 
connection.  See e.g., Diagnostic Code 9422, Pain Disorder 
(Somatoform Disorder).  

The Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  Because the credibility of the evidence is 
presumed for the purpose of reopening, and because the 
evidence contributes to a more complete picture of the origin 
of the appellant's low back pain, the Board finds that the 
evidence cited above constitutes new and material evidence 
sufficient to reopen the claim for service connection for a 
lumbar spine disorder.  Having reopened the claim, the lumbar 
spine service connection claim is addressed in the REMAND 
section which follows.


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a lumbar spine disorder, the appeal is granted to this 
extent only.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The United States Court of Appeals for the Federal Circuit 
has held that, in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  In addition, judicial interpretation of 
the matter of secondary service connection as embodied in 
38 C.F.R. § 3.310 requires consideration of whether the 
service-connected disability either causes or aggravates 
another condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc) (when aggravation of a non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  

On remand, the AMC/RO should apply the holding of the Allen 
decision to the question of whether the service-connected 
psychiatric and abdominal disabilities are etiologically 
related in any way, including by aggravation, to any lumbar 
spine condition or pain disorder in this case.  Further 
development of the medical evidence and adjudication on this 
basis are therefore indicated.

Turning to the appellant's right ankle disorder claim, the 
Board notes that the appellant has not been afforded any VA 
medical examination.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, review of the appellant's service medical 
treatment records reveals that the appellant was seen on 
January 24, 2001, for injury to the right ankle after falling 
off of a chair.  Physical examination at that time had 
revealed a tender and swollen right lateral ankle.  

The current medical evidence indicates that the appellant has 
been diagnosed with tarsal tunnel syndrome of the right 
ankle.  The medical evidence of record also reveals that the 
appellant was treated for a right ankle injury while she was 
in service.  While there is current medical evidence of right 
ankle pathology, the evidence of record does not contain any 
medical opinion on the question of whether the current right 
ankle pathology is related to the appellant's military 
service.  In addition, there is no medical opinion of record 
on the question of whether the appellant's low back pain is 
etiologically related, in whole or in part, to her service-
connected psychiatric disability.  Thus, the record does not 
contain sufficient competent medical evidence to make a 
decision on these claims and the Board finds that the duty to 
assist in this case requires that VA medical opinions, by 
appropriate specialists, should be obtained on remand.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notifications 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) are completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her claims, and of what part 
of such evidence she should obtain and 
what part the Secretary will attempt to 
obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
her for any claimed condition since 
service.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  In particular, 
complete VA and private inpatient and 
outpatient treatment records not already 
of record should be obtained and 
associated with the claims file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and her 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
orthopedic and neurological evaluations 
to determine the nature, onset date and 
etiology of any right ankle and lumbar 
spine pathology.  The claims file must be 
made available to the examiners for 
review in connection with the 
examinations and the examiners must state 
in their reports that said review was 
conducted.  An opinion in response to the 
questions below should be obtained even 
if the appellant does not report for the 
examination(s).

The examiners should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any right ankle disorder 
found and any lumbar spine disorder 
found.  All necessary tests and studies 
should be conducted.  The examiners 
should offer an opinion as to whether the 
onset of any current disorder is 
attributable to the appellant's military 
service.  

Specifically, the examiners must address 
the questions of:

a.  Whether the appellant's current 
right ankle and lumbar spine 
pathology is causally or 
etiologically related to her period 
of military service, to include 
injury in service.

b.  Whether the appellant's current 
right ankle and lumbar spine 
pathology is related to symptoms or 
signs she may have had in service or 
whether the pathology began post-
service? and

c.  Whether the appellant currently 
has arthritis of the right ankle or 
lumbar spine which was incurred 
within one year of service 
separation in April 2001?

The examiners should identify the 
information on which they based their 
opinions.  Each opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  Each opinion 
should also allocate the appellant's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  In 
particular, the examiners must support 
their statements as to the etiology and 
onset of the appellant's claimed 
pathology.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by each examiner.  

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
evaluation by a psychiatrist to determine 
the nature, onset date and etiology of 
any psychiatric disorder related to her 
low back pain, if any.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination and the examiner must state 
in the report that said review was 
conducted.  An opinion in response to the 
questions below should be obtained even 
if the appellant does not report for the 
examination(s).

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any psychiatric pain-
related disorder found.  All necessary 
tests and studies should be conducted.  
The examiner should offer an opinion as 
to whether the onset of any such current 
disorder, if any, is attributable to the 
appellant's military service or to any 
service-connected disorder (major 
depression and residuals of an abdominal 
strain).  

Specifically, the examiner must address 
the questions of:
a.  Whether the appellant's 
currently has any pain-related 
psychiatric pathology that is 
causally or etiologically related to 
her period of military service or to 
her service-connected major 
depression? and

b.  Whether any portion of the 
appellant's current lumbar spine 
pathology, including pain, is 
related to her service-connected 
psychiatric disorder (major 
depression)?

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by each examiner.

5.  Upon receipt of the VA reports, the 
AMC/RO should conduct a review to verify 
that all requested opinions have been 
provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA doctor(s) for corrections or 
additions.  See 38 C.F.R. § 4.2.  

6.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

7.  After all appropriate additional 
development has been accomplished, the 
AMC/RO should re-adjudicate the remaining 
service connection claim(s).  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 
7 Vet. App. 439(1995).  

8.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


